Case: 16-30055      Document: 00513736606         Page: 1    Date Filed: 10/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 16-30055
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       October 27, 2016
                                                                          Lyle W. Cayce
ROBERT NELSON HOWELL,                                                          Clerk


                                                 Petitioner-Appellant

v.

T.G. WERLICH, Warden, Federal Correctional Institution, Pollock,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-2146


Before WIENER, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Robert Nelson Howell, federal prisoner # 09232-026, appeals the
dismissal of his 28 U.S.C. § 2241 petition for lack of jurisdiction.                      In the
petition, he challenged his conviction and sentence imposed by the United
States District Court for the Southern District of Illinois for controlled
substance offenses, as well as his conviction for a controlled substance offense
in the District of Minnesota.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30055    Document: 00513736606     Page: 2   Date Filed: 10/27/2016


                                 No. 16-30055

      Section 2241 is the procedural vehicle for challenging the manner in
which a sentence is being executed, whereas a 28 U.S.C. § 2255 motion is the
vehicle for collaterally attacking a federal conviction and sentence. Padilla v.
United States, 416 F.3d 424, 426 (5th Cir. 2005). Because Howell’s challenge
is to the constitutionality of his Illinois and Minnesota convictions, his claims
fall under the purview of § 2255 rather than § 2241. See Padilla, 416 F.3d at
426. A § 2255 motion must be filed in the sentencing court. § 2255(a); Solsona
v. Warden, F.C.I., 821 F.2d 1129, 1132 (5th Cir. 1987).
      Although Howell could seek relief in a § 2241 petition filed in the
Western District of Louisiana under § 2255’s “savings clause” if he
demonstrated that no adequate or effective relief was available under § 2255
and relief is available under § 2241, see Reyes-Requena v. United States, 243
F.3d 893, 903-04 (5th Cir. 2001), his arguments that his Minnesota conviction
was obtained in violation of Federal Rule of Criminal Procedure 11 and that
his Illinois conviction violated the Double Jeopardy Clause do not make the
required showing. See Christopher v. Miles, 342 F.3d 378, 382 (5th Cir. 2003).
      Accordingly, the judgment of the district court is AFFIRMED. Howell’s
motion to dismiss the superseding indictment is DENIED.




                                       2